United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2296
                        ___________________________

                            United States of America

                             lllllllllllllllllllll Appellee

                                          v.

                                 Jay Eugene Dietz

                            lllllllllllllllllllll Appellant
                                   ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: October 16, 2012
                            Filed: October 23, 2012
                                 [Unpublished]
                                ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Jay Dietz directly appeals the below-Guidelines-range sentence the district
     1
court imposed after he pled guilty to a child-pornography offense. His counsel has

         1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
moved for permission to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Mr. Dietz’s 150-month prison term is unreasonable.

        We conclude that the district court did not impose an unreasonable sentence.
See United States v. Zauner, 688 F.3d 426, 429-30 (8th Cir. 2012) (noting that, when
district court varies downward from presumptively reasonable Guidelines sentence,
it is nearly inconceivable that court abused its discretion in not varying downward
even further); see also United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (appellate court reviews sentences under deferential abuse-of-discretion
standard; district court abuses its discretion when it fails to consider relevant factor
that should have received significant weight, gives significant weight to improper or
irrelevant factor, or considers only appropriate factors but in weighing them commits
clear error of judgment).

      Having independently reviewed the record consistent with Penson v. Ohio,
488 U.S. 75 (1988), we have found no nonfrivolous issue for appeal. Accordingly,
we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-